Exhibit 99.1 Appendix 4E Preliminary final report for the twelve months to 30 June 2017 Name of entity MESOBLAST LIMITED ABN 68 1. Reporting period Report for the financial year ended 30 June 2017 Previous corresponding period is the financial year ended 30 June 2016 2. Results for announcement to the market Up/down % change Amount reported for the year ended 30 June2017 USD’000 Revenues from ordinary activities (item 2.1) Down 94.3% to Loss from ordinary activities after tax attributable to members (item 2.2) Up* 1761.3% to Net loss for the period attributable to members (item 2.3) Up* 1761.3% to *increase in loss There are no dividends being proposed or declared for the period (item 2.4 and 2.5) Commentary related to the above results Please refer to ‘Item 5.A Operating results’ within the Form 20-F for the year ended 30 June 2017. 3. Net tangible assets per security 30 June 2017 30 June 2016 Net tangible asset/(liability) backing per ordinary security (in USD cents) 10.11 cents 17.51 cents A large proportion of the company’s assets are intangible in nature, consisting of intellectual property and goodwill relating to the acquisition of Mesoblast, Inc and culture-expanded Mesenchymal Stem Cells technology. These assets and the associated provision for contingent consideration are excluded from the calculation of net tangible assets per security.The deferred tax liability has also been excluded from the calculation to the extent it relates to future tax obligations as a result of the intellectual property assets deriving revenue at some point in the future. This deferred tax liability has arisen as a result of the intellectual property being acquired. -1- 4. Other documents accompanying this Appendix 4E This Appendix 4E should be read in conjunction with the Mesoblast annual report on the form 20-F, which includes: - Item 18 Financial Statements; and - Other sections as tabled below. This preliminary final report and the associated Directors’ Report are found throughout the various sections of the accompanying Mesoblast annual report on the form 20-F. The following table has been provided to assist readers to locate each section of the Directors’ Report within the accompanying annual report on the form 20-F. Sections of Directors’ Report Form 20-F Reference Principal activities Item 5.A Operating Results See subheading – “Overview” Review of operations and activities Item 4.B Business Overview Item 5.A Operating Results Business strategies and prospects for future years Item 4.B Business Overview See subheading – “Business strategies and prospects for future years” Business risks Item 3.D Risk Factors Significant changes in the state of affairs Item 5.A Operating Results See subheading – “Significant changes in the state of affairs” Matters subsequent to the end of the financial year Item 8.B Significant Changes Likely developments and expected results of operations Item 5.A Operating Results See subheading – “Likely developments and expected results of operations” Environmental regulations Item 5.A Operating Results See subheading – “Environmental regulations” Dividends Item 4.B Business Overview See subheading – “Dividends” Information on directors Item 6.A Directors and Senior Management See subheading – “Board of Directors” Remuneration report The Remuneration report starts at Item 6 and ends part way through Item 6.B as indicated Indemnification of officers Item 6.B Compensation See subheading – “Indemnification of officers” Proceedings on behalf of the group Item 6.B Compensation See subheading – “Proceedings on our behalf” Non-Audit Services Item 6.B Compensation See subheading – “Non-audit services” Auditor’s independence declaration Exhibits 99.2 Directors’ Resolution Item 6.B Compensation
